DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 17 November 2022.
Claims 1, 11, and 21 were amended.
Claims 9, 19, and 22 were cancelled.
Claim 23 was added.
Claims 1-8, 10-18, 20, 21, and 23 are pending in this Office Action.


Response to Amendment
Applicants’ amendments and arguments with respect to claims 1-8, 10-18, 20, and 21 and new claim 23 filed on 17 November 2022 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.


Response to Arguments
Applicants’ arguments filed 17 November 2022 have been fully considered, but they are not persuasive for the reasons set forth below. 

Applicants Argue: Amended claim 1 recites the term “stored value”, which is a term that is used in the field of finance. As described in the specification, an example of stored value is fiat currency:

[0032] The resource server 150 may track, manage, and maintain resources, make lending decisions, and/or lend resources to a client entity associated with the client device 110. The resources may, for example, be computing resources, such as memory or processor cycles. In at least some embodiments, the resources may include stored value, such as fiat currency, which may be represented in a database. For example, the resource server 150 may be coupled to a database 151, which may be provided in secure storage. The secure storage may be provided internally within the resource server 150 or externally. The secure storage may, for example, be provided remotely from the resource server 150. For example, the secure storage may include one or more data centers. The data centers may, in some embodiments, store data with bank-grade security.

(Emphasis added.)

Davenport is directed at a messaging system that facilitates communication between users through various messaging channels. An embodiment of Davenport includes a messaging module that may batch together multiple messages and deliver the messages via the messaging channel as a single digest of messages. In one embodiment, the determination of when to deliver a message is made based on if the user's past messaging activities indicate that they are frequent users of the messaging system. In another embodiment, messages can be delivered to the user based on the user's current status.
Davenport does not teach or suggest detecting a trigger condition associated with a resource account data record that defines a quantity of stored value resources based on monitoring resource account data record operations in connection with the resource account data record that defines the quantity of stored value resources. There is simply no discussion of a trigger condition associated with a resource account data record that defines a quantity of stored value resources. The description in Davenport of when to deliver a batch of messages (column 8, lines 4-25, Davenport) does not relate to stored value. 
Similarly, the discussion in Davenport of when to deliver a batch of messages does not teach or suggest monitoring resource account data record operations in connection with a resource account data record that defines a quantity of stored value resources. 
Applicant respectfully submits that the deficiencies of Davenport are not cured by Collins, as Collins also fails to even mention or hint at stored value resources.


In Response: The examiner respectfully submits that similar to the response to arguments regarding use of the phrase ‘resources available on credit and a bank balance’ set forth in the previous Office Action, the phrase ‘stored value’ appears one time in the Specification. ‘Stored value’ is defined solely within paragraph 32, excerpted and bolded above: “in at least some embodiments, the resources may include stored value, such as fiat currency.” This citation gives an example, but does not limit the phrase solely to this example. Here, an example of a stored value is fiat currency. But clearly a single example is not meant to encompass the whole of what ‘stored value’ could include. And it is not claimed as such. Therefore, it does not clarify the metes and bounds of what is considered a stored value.
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”). See MPEP § 2106 (II) C.
Therefore, the examiner respectfully submits that Davenport teaches detecting a trigger condition associated with (when to deliver a message – see Davenport, col. 8, lines 4-34) a resource account data record (information that may be stored for each user in a user datastore 110 – see Davenport, col. 3, line 17) that defines a quantity of stored value resources (the user datastore 110 stores various types of information about the users of the messaging system 100. Examples of information that may be stored for each user include: one or more email addresses for the user and the user's phone number – see Davenport, col. 3, lines 15-18) based on monitoring (when to deliver a message…if the user’s past messaging activities indicate that they are frequent users of the messaging system, the digests may be delivered with a lower frequency – see Davenport, col. 8, lines 4-34) resource account data record (information that may be stored for each user in a user datastore 110 – see Davenport, col. 3, line 17) operations in connection with (when to deliver a message…based on user’s past activities – see Davenport, col. 8, lines 4-34) the resource account data record (information that may be stored for each user in a user datastore 110 – see Davenport, col. 3, line 17) that defines the quantity of stored value resources (the user datastore 110 stores various types of information about the users of the messaging system 100. Examples of information that may be stored for each user include: one or more email addresses for the user and the user's phone number – see Davenport, col. 3, lines 15-18).
Finally, in response to Applicants’ argument that the references fail to show certain features of Applicants’ invention, it is noted that the feature upon which applicants rely (i.e., fiat currency) is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
This renders the rejection proper, and thus the rejection stands.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davenport et al. (U.S. 8,880,627).

With respect to claim 1, Davenport teaches a computing system, comprising: a processor; a communications module coupled to the processor (Davenport, col. 15, lines 11-19); and memory coupled to the processor, the memory storing instructions that, when executed (Davenport, col. 14, lines 38-56), configure the processor to: detect a trigger condition associated with (Davenport, col. 8, lines 4-34) a resource account data record (Davenport, col. 3, line 17) based on monitoring resource account data record operations in connection with the resource account data record (Davenport, col. 8, lines 4-34), wherein the resource account data record is associated with a resource account of a recipient entity (Davenport, col. 3, line 17) and the resource account data record (Davenport, col. 3, line 17) defines a quantity of stored value resources (Davenport, col. 3, lines 15-18) that are associated with the recipient entity (Davenport, col. 3, line 17); in response to detecting the trigger condition, generate a first message object for the resource account data record, the first message object being associated with (Davenport, col. 8, lines 4-34) at least one compatible access channel (Davenport, col. 7, lines 42-50) and one or more defined rules for evaluating the first message object (Davenport, col. 5, line 39 – col. 7, line 41) prior to delivery of the first message object to a recipient entity (Davenport, col. 9, lines 4-17); store the first message object in the memory, the first message object being stored in association with a first set of one or more message objects for the resource account data record, wherein the first set defines an order for the one or more message objects (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17); detect a resource account data record operation (Davenport, col. 7, line 42 – col. 8, line 4) via a first access channel (Davenport, col. 9, lines 53-63); retrieve, from the memory, at least one message object of the first set that is associated with the first access channel; and cause the at least one message object to be delivered to the recipient entity via the first access channel (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17).

With respect to claim 2, Davenport teaches the invention described in claim 1, including the computing system wherein the order defines, for each of the one or more message objects of the first set, a delivery priority associated with the message object (Davenport, col. 8, lines 46-57).

With respect to claim 3, Davenport teaches the invention described in claim 1, including the computing system wherein the first message object includes tag data identifying the at least one compatible access channel and the one or more defined rules (Davenport, col. 9, line 31 – col. 10, line 17).

With respect to claim 4, Davenport teaches the invention described in claim 3, including the computing system wherein the tag data identifies at least one other message object that is related to the first message object, the at least one other message object being associated with an access channel different from that of the first message object (Davenport, col. 9, line 31 – col. 10, line 17).

With respect to claim 5, Davenport teaches the invention described in claim 4, including the computing system wherein the instructions, when executed, further configure the processor to: detect that one of the message objects of the first set has been delivered to the recipient entity; identify related message objects based on tag data for the one of the message objects of the first set; and modify a delivery priority associated with each of the identified related message objects (Davenport, col. 9, lines 31-63).

With respect to claim 6, Davenport teaches the invention described in claim 3, including the computing system wherein the tag data identifies at least one data field of the first message object for updating prior to delivery of the first message object to the recipient entity (Davenport, Fig. 4; col. 9, lines 31-42).

With respect to claim 7, Davenport the invention described in claim 6, including the computing system wherein the instructions, when executed, further configure to processor to: obtain first data associated with the resource account data record (Davenport, col. 3, line 17); and update the at least one data field of the first message object based on the obtained first data (Davenport, Fig. 4; col. 9, lines 31-42).

With respect to claim 10, Davenport teaches the invention described in claim 9, including the computing system wherein causing the at least one message object to be delivered to the recipient entity comprises: evaluating the one or more defined rules associated with the at least one message object; and causing the at least one message object to be delivered only if conditions associated with the one or more defined rules are determined to be satisfied (Davenport, col. 8, lines 4-34).

With respect to claim 11, Davenport teaches a computer-implemented method, comprising: detecting a trigger condition associated with (Davenport, col. 8, lines 4-34) a resource account data record (Davenport, col. 3, line 17) based on monitoring resource account data record operations in connection with the resource account data record (Davenport, col. 8, lines 4-34), wherein the resource account data record is associated with a resource account of a recipient entity (Davenport, col. 3, line 17) and the resource account data record (Davenport, col. 3, line 17) defines a quantity of stored value resources (Davenport, col. 3, lines 15-18) that are associated with the recipient entity (Davenport, col. 3, line 17); in response to detecting the trigger condition, generating a first message object for the resource account data record, the first message object being associated with (Davenport, col. 8, lines 4-34) at least one compatible access channel (Davenport, col. 7, lines 42-50) and one or more defined rules for evaluating the first message object (Davenport, col. 5, line 39 – col. 7, line 41) prior to delivery of the first message object to a recipient entity (Davenport, col. 9, lines 4-17); storing the first message object in the memory, the first message object being stored in association with a first set of one or more message objects for the resource account data record, wherein the first set defines an order for the one or more message objects (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17); detecting a resource account data record operation (Davenport, col. 7, line 42 – col. 8, line 4) via a first access channel (Davenport, col. 9, lines 53-63); retrieving, from the memory, at least one message object of the first set that is associated with the first access channel; and causing the at least one message object to be delivered to the recipient entity via the first access channel (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17).

With respect to claim 21, Davenport teaches a non-transitory computer readable storage medium is comprising processor- executable instructions which, when executed, configure a processor (Davenport, col. 15, lines 11-19) to: detect a trigger condition associated with (Davenport, col. 8, lines 4-34) a resource account data record (Davenport, col. 3, line 17) based on monitoring resource account data record operations in connection with the resource account data record (Davenport, col. 8, lines 4-34), wherein the resource account data record is associated with a resource account of a recipient entity (Davenport, col. 3, line 17) and the resource account data record (Davenport, col. 3, line 17) defines a quantity of stored value resources (Davenport, col. 3, lines 15-18) that are associated with the recipient entity (Davenport, col. 3, line 17); in response to detecting the trigger condition, generate a first message object for the resource account data record, the first message object being associated with (Davenport, col. 8, lines 4-34) at least one compatible access channel (Davenport, col. 7, lines 42-50) and one or more defined rules for evaluating the first message object (Davenport, col. 5, line 39 – col. 7, line 41) prior to delivery of the first message object to a recipient entity (Davenport, col. 9, lines 4-17); store the first message object, the first message object being stored in association with a first set of one or more message objects for the resource account data record, wherein the first set defines an order for the one or more message objects (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17); detect a resource account data record operation (Davenport, col. 7, line 42 – col. 8, line 4) via a first access channel (Davenport, col. 9, lines 53-63); retrieve at least one message object of the first set that is associated with the first access channel; and cause the at least one message object to be delivered to the recipient entity via the first access channel (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17).

Claims 2-7 and 10 do not teach or define any new limitations above claims 12-17 and 20 and therefore are rejected for similar reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport and further in view of Collins et al. (U.S. 9,560,001).

With respect to claim 8, Davenport teaches the invention described in claim 1, including a computing system, comprising: a processor; a communications module coupled to the processor (Davenport, col. 15, lines 11-19); and memory coupled to the processor, the memory storing instructions that, when executed (Davenport, col. 14, lines 38-56), configure the processor to: detect a trigger condition associated with (Davenport, col. 8, lines 4-34) a resource account data record (Davenport, col. 3, line 17) based on monitoring resource account data record operations in connection with the resource account data record (Davenport, col. 8, lines 4-34), wherein the resource account data record is associated with a resource account of a recipient entity (Davenport, col. 3, line 17) and the resource account data record (Davenport, col. 3, line 17) defines a quantity of stored resources (Davenport, col. 3, lines 15-18) that are associated with the recipient entity (Davenport, col. 3, line 17); in response to detecting the trigger condition, generate a first message object for the resource account data record, the first message object being associated with (Davenport, col. 8, lines 4-34) at least one compatible access channel (Davenport, col. 7, lines 42-50) and one or more defined rules for evaluating the first message object (Davenport, col. 5, line 39 – col. 7, line 41) prior to delivery of the first message object to a recipient entity (Davenport, col. 9, lines 4-17); store the first message object in the memory, the first message object being stored in association with a first set of one or more message objects for the resource account data record, wherein the first set defines an order for the one or more message objects (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17); detect a resource account data record operation (Davenport, col. 7, line 42 – col. 8, line 4) via a first access channel (Davenport, col. 9, lines 53-63); retrieve, from the memory, at least one message object of the first set that is associated with the first access channel; and cause the at least one message object to be delivered to the recipient entity via the first access channel (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17).
Davenport does not explicitly teach the computing system wherein the first message object identifies a user authentication state that is required for delivering the first message object to the recipient entity via the at least one access channel.
However, Collins teaches the computing system wherein the first message object identifies a user authentication state that is required for delivering the first message object to the recipient entity via the at least one access channel (Collins, col. 17, lines 19-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davenport in view of Collins in order to enable the computing system wherein the first message object identifies a user authentication state that is required for delivering the first message object to the recipient entity via the at least one access channel. One would be motivated to do so in order to enable the user to access the client service after being authenticated (Collins, col. 17, lines 35-36).	

 Claim 18 does not teach or define any new limitations above claim 8 and therefore is rejected for similar reasons.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport and further in view of Zhang et al. (U.S. 11,431,663).

With respect to claim 23, Zhang teaches the invention described in claim 1, including a computing system, comprising: a processor; a communications module coupled to the processor (Davenport, col. 15, lines 11-19); and memory coupled to the processor, the memory storing instructions that, when executed (Davenport, col. 14, lines 38-56), configure the processor to: detect a trigger condition associated with (Davenport, col. 8, lines 4-34) a resource account data record (Davenport, col. 3, line 17) based on monitoring resource account data record operations in connection with the resource account data record (Davenport, col. 8, lines 4-34), wherein the resource account data record is associated with a resource account of a recipient entity (Davenport, col. 3, line 17) and the resource account data record (Davenport, col. 3, line 17) defines a quantity of stored resources (Davenport, col. 3, lines 15-18) that are associated with the recipient entity (Davenport, col. 3, line 17); in response to detecting the trigger condition, generate a first message object for the resource account data record, the first message object being associated with (Davenport, col. 8, lines 4-34) at least one compatible access channel (Davenport, col. 7, lines 42-50) and one or more defined rules for evaluating the first message object (Davenport, col. 5, line 39 – col. 7, line 41) prior to delivery of the first message object to a recipient entity (Davenport, col. 9, lines 4-17); store the first message object in the memory, the first message object being stored in association with a first set of one or more message objects for the resource account data record, wherein the first set defines an order for the one or more message objects (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17); detect a resource account data record operation (Davenport, col. 7, line 42 – col. 8, line 4) via a first access channel (Davenport, col. 9, lines 53-63); retrieve, from the memory, at least one message object of the first set that is associated with the first access channel; and cause the at least one message object to be delivered to the recipient entity via the first access channel (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17); the computing system wherein monitoring resource account data record operations in connection with the resource account data record (Davenport, col. 8, lines 4-34) includes monitoring resource account data record operations in connection with (Davenport, col. 8, lines 4-34); and associated with the resource account data record (Davenport, col. 8, lines 4-34).
Davenport does not explicitly teach the use of an account balance.
However, Zhang teaches an account balance (Zhang, col. 21, line 49 – col. 22, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davenport in view of Zhang in order to enable the use of an account balance. One would be motivated to do so in order to provide a send time optimization tool that allows customer platforms to predict a best or optimal send time to send messages to individual subscribers (Zhang, col. 2, lines 35-37).	
	


	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

December 15, 2022